Citation Nr: 9933444	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-33 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 (West 
1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran served on active duty from February to October 
1941.  He died in January 1997.  The appellant is the 
custodian for the veteran's helpless child.  This appeal 
arises from a May 1997 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, regional 
office (RO).  


FINDINGS OF FACT

1.  The veteran died in January 1997 at the age of 77 at the 
Columbia Aventura Hospital and Medical Center in Miami, 
Florida.  The death certificate, which was signed by Nelson 
Maldanado, M.D., noted that the veteran died from cardiac 
arrest, due to cardiomyopathy, due to longstanding coronary 
artery disease.

2.  Medical opinions of record present a plausible case that 
the veteran's service-connected disability contributed 
substantially or materially to cause death. 

3.  The appellant contends that the veteran would have been 
entitled to receive a 100 percent rating for his service 
connected disability for the 10 years immediately preceding 
his death.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

2.  The claim of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

The death of a veteran will be considered as having been due 
to a service connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (1999).  

At the time of the veteran's death, he was service connected 
for psychoneurosis and chronic depressive disorder, rated 50 
percent disabling.  The veteran died in January 1997 at the 
age of 77 at the Columbia Aventura Hospital and Medical 
Center in Miami, Florida.  The death certificate, which was 
signed by Nelson Maldanado, M.D., noted that the veteran died 
from cardiac arrest, due to cardiomyopathy, due to 
longstanding coronary artery disease.  

The claims folder contains a September 1997 statement from 
Dr. Maldanado which noted that the veteran had been treated 
by VA for long-standing service connected disabilities of 
psychoneurosis, chronic depressive disorder and anxiety, and 
that had Dr. Maldanado been aware of those problems he would 
have included them on the death certificate as a substantial 
contributory factor to the veteran's terminal myocardial 
infarction.  

The record also includes a statement dated in March 1997 from 
Cenaida Canales-Baez, M.D., a VA staff psychiatrist.  Dr. 
Canales-Baez stated that the veteran had been treated by VA 
from July 1982 until his death, and that his cardiac problem 
worsened with his increased anxiety.  The psychiatrist also 
noted that the veteran cared for a physically handicapped 
son, and that this created stress which exacerbated his 
depression and increased his anxiety, which in turn 
aggravated his heart problem.  

An August 1997 statement from Abelardo Vargas, M.D., is also 
of record.  Dr. Vargas stated that the veteran had been under 
his care since 1981 for severe diffuse coronary artery 
disease, and that his severe anxiety and psychiatric problems 
aggravated his cardiac disease; for this reason it was Dr. 
Vargas's opinion that the veteran's terminal cardiac event 
may have been related to the severity of his personal stress 
and psychiatric disease.  

The Board notes that the opinions of Drs. Vargas, Maldanado, 
and Canales-Baez present a plausible case that the veteran's 
service-connected disability contributed substantially or 
materially to cause death.  The appellant's claim for DIC 
pursuant to 38 U.S.C.A. § 1318 is dependent upon his 
contention that medical records in VA's possession will 
demonstrate that the veteran would have been entitled to 
receive a 100 percent rating for his service connected 
disability for the 10 years immediately preceding his death.  
VA has a duty to obtain such records.  See Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Accordingly, the 
appellant's claims for service connection for the cause of 
the veteran's death and for DIC pursuant to 38 U.S.C.A. 
§ 1318 are well-grounded.


ORDER

The claims of entitlement to service connection for the cause 
of the veteran's death and for DIC benefits pursuant to 
38 U.S.C.A. § 1318 are well grounded.  To this extent only, 
the appeal is granted.


REMAND

Because the claims are well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board is troubled by Drs. Vargas, Maldanado, and Canales-
Baez' failure to provide any medical bases for their 
conclusions that the veteran's service connected psychiatric 
disorder contributed to his fatal heart attack.  Because the 
VA may only consider independent medical evidence to support 
its findings and is not permitted to base decisions on its 
own unsubstantiated medical conclusions, the Board seeks 
medical explanations and complete treatment records of the 
veteran from the above physicians.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Records of the veteran's terminal hospitalization, including 
all nursing notes, as well as all private and VA records of 
the veteran going back to 1987, are necessary to properly 
evaluate the appellant's claims.  

The Board also notes that during the pendency of the current 
appeal, the Court rendered a decision specifically on the 
issue of entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318 (West 1991).  In that 
decision, Wingo v. West, the Court determined that an 
appellant may be entitled, pursuant to 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22, to receive dependency and indemnity 
compensation benefits as if the veteran's death were service 
connected by demonstrating that the deceased veteran would 
hypothetically have been entitled to receive 100 percent 
disability compensation based on service-connected disability 
at the time of death and for a period of 10 consecutive years 
immediately prior to death, although he was for any reason 
(other than willful misconduct) not in receipt of that 100 
percent compensation throughout that 10 year period.  Wingo 
v. West, 11 Vet. App. 307 (1998).  The RO should consider the 
application of this precedent decision in the current claim.

In view of the foregoing, and given the duty to assist the 
appellant in the development of his claims under 38 U.S.C.A. 
§ 5107 (West 1991), this claim is REMANDED to the RO for the 
following development:

1.  After obtaining any necessary 
releases, the RO should obtain all 
available private and VA medical 
outpatient treatment or hospitalization 
records for the veteran from 1987 until 
his death in January 1997.  Specifically, 
the complete records, including nursing 
notes, of his terminal hospitalization at 
the Columbia Aventura Hospital and 
Medical Center in Miami, Florida, in 
January 1997 should be obtained.  All 
records should be associated with the 
claims file.

2.  Next, the RO should make a 
determination, for purposes of this 
claim, whether a 100 percent evaluation 
for the service connected psychiatric 
disorder would have been warranted during 
the last 10 years of the veteran's life.  

3.  Next, the RO should request that Drs. 
Vargas, Maldanado, and Canales-Baez 
provide statements and medical evidence 
supporting or explaining their recent 
medical opinions.  Specifically, each 
should be asked to explain the medical 
basis or bases for their conclusions to 
the effect that the veteran's service-
connected disability substantially 
contributed to cause the veteran's death.  
With each request, each physician should 
be provided a copy of his original 
opinion letter.

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  In 
making this determination, the RO should 
consider the decision of the Court in 
Wingo v. West. If the determination 
remains to any extent adverse to the 
appellant, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



